DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6, 11-12, 15, 18 & 20 are amended. Claims 7-9 are cancelled. Claim 23 is newly added. Claims 1-6 & 10-23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 13-14, 18 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1) and Gleason (US 2016/0156066 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claim 1-6 & 21-22, Hwang teaches an electrode (12) comprising (i) an electrode composition (12a) including an active anode species such as lithium metal, wherein the electrode composition comprises a first surface; and (ii) a passivation layer (12b) having a preferred thickness of 0.3 to 30 µm positioned onto the first surface (Fig. 2; [0016] & [0041]-[0043]), said passivation layer comprising (a) a polymeric material comprising a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate ([0017]-[0018] & [0020]) and at least one monofunctional monomer such as ethylene glycol methyl ether (meth)acrylate ([0024]-[0027]) and (b) at least a first electrolyte such as a lithium salt ([0017] & [0033]-[0035]). Hwang does not include any water in the passivation layer or the composition for forming the passivation layer.										Hwang is silent as to an electrode composition comprising a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition, wherein the conformal coating fills at least a portion of the plurality of pores and penetrates into the body portion of the electrode-composition; and the passivation layer including from about 25% to about 50% by weight of the first electrolyte on a dry basis.												Liu teaches an anode comprising an electrode composition including an active anode species such as lithium metal (SLMP), as well as a binder and a conductive agent, which is formed by coating a slurry including the active anode species on a metal current collector followed by drying to remove a solvent from the slurry thereby forming a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode composition (Fig. 14; [0053], [0066]-[0067] & [0071]-[0076]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ the electrode composition of Liu as an anode in order to overcome the problems of capacity fade and allows a less complex formation process of the SEI layer while lowering cost and providing higher energy density as taught by Liu ([0061]-[0063]).		Gleason teaches an electrode comprising an electrode composition including an active electrode species and a passivation layer comprising a conformal coating positioned onto at least a portion of the electrode composition, said passivation layer comprising a polymeric material comprising a cross-linked polymer and at least a first electrolyte and coated via initiated chemical vapor deposition iCVD ([0095], [0119], [0126], [0129], [0140] & [0154]-[0156]). 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the passivation layer of Hwang using the iCVD process described by Gleason in order to form a conformal coating of the passivation layer which can enhance ionic conductivity ([0095]). Moreover, when an electrode, as illustrated in fig. 14 of Liu, is employed, it is noted that the iCVD method of Gleason would allow the passivation layer to be formed as a conformal coating such that the conformal coating fills at least portion of the plurality of pores and penetrates into the body portion of the electrode composition.			When an electrode composition is formed according to the slurry coating method described above, which is a common method for producing anodes for lithium batteries, one of ordinary skill in the art readily understands that the dried electrode composition would inherently have a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition due to evaporation of the solvent in the drying step after coating the electrode slurry on the current collector which leaves behind pores in the resulting structure as illustrated in fig. 14 of Liu. Furthermore, the dried electrode composition on the current collector is composed of various particles having differing dimensions and thus the surface of the electrode composition, opposite to the surface in contact with the current collector, would not be expected to be smooth but rather have some degree of roughness corresponding to the shape of the outermost components of the electrode-composition in the thickness direction (Liu, fig. 14). Thus, when the anode is formed according to a well-known slurry coating process as described in Liu above, the resulting electrode composition would necessarily have a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition.			While Hwang does not explicitly teach the at least one polyfunctional crosslinking monomer and at least one monofunctional monomer described above as being hydrophobic, one of ordinary skill in the art readily understands that the above described monomers are hydrophobic as evidenced by Sasaki ([0067]). Furthermore, while Hwang teaches the passivation layer including from preferably 3% to 20% by weight of the first electrolyte in the composition forming the passivation layer, it is noted that said passivation layer comprises the plasticizer as a liquid component. Accordingly, the passivation layer on a dry basis only comprises the polymeric material formed from the reactive monomers and the first electrolyte as solid components. Thus, the amount of the first electrolyte in the passivation layer on a dry basis for the inventive exemplary embodiment 2 constitutes: 5.76 / (5.4 + 5.4 + 5.76) * 100 = 34% by weight which reads on the presently claimed ranges of claims 1 & 6.
Regarding claim 13, Hwang teaches the polymeric material being devoid of fluorine atoms (see monomers forming the polymeric material in the rejection of claim 1 above).
Regarding claim 14, Hwang teaches the electrode not having received an initial charge until after the battery is assembled and thus reads on the present claim from the moment that the electrode is fabricated to the moment of initial charge after battery assembly.
Regarding claim 18, Hwang teaches a method of forming an electrode, comprising:		(i) providing or forming an electrode composition (12a) including an active electrode species such as lithium, wherein the electrode composition comprises a first surface (Fig. 2; [0016] & [0041]-[0043]);											(ii) providing or forming a passivation composition (12b) comprising a mixture of (a) a polymeric material and at least a first electrolyte such as a lithium salt in a liquid medium or (b) monomers and at least a first electrolyte in a liquid medium (Fig. 2; ([0017] & [0033]-[0035]);		(iii) coating at least a portion of the first surface with the passivation composition to provide a liquid-containing pre-passivation layer on at least a portion of the first surface ([0040]), and												(iv) at least one of drying or radically-curing the liquid-containing pre-passivation layer to form a passivation layer comprising a dry mixture of a cured polymeric material and the first electrolyte, wherein the cured polymeric material is defined by a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate and at least one monofunctional monomer such as ethylene glycol methyl ether (meth)acrylate ([0017]-[0018], [0020], [0024]-[0027] & [0040]).										Hwang is silent as to the electrode composition comprising a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition, wherein the conformal coating fills at least a portion of the plurality of pores and penetrates into the body portion of the electrode-composition, and forming a penetrated-electrode-composition by forcing a portion of the liquid-containing pre-passivation layer into and filling at least a portion of the plurality of pores and penetrating into the body portion of the electrode composition; and the passivation layer including from about 25% to about 50% by weight of the first electrolyte on a dry basis.							Liu teaches an anode comprising an electrode composition including an active anode species such as lithium metal (SLMP), as well as a binder and a conductive agent, which is formed by coating a slurry including the active anode species on a metal current collector followed by drying to remove a solvent from the slurry thereby forming a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode composition (Fig. 14; [0053], [0066]-[0067] & [0071]-[0076]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ the electrode composition of Liu as an anode in order to overcome the problems of capacity fade and allows a less complex formation process of the SEI layer while lowering cost and providing higher energy density as taught by Liu ([0061]-[0063]).		Gleason teaches an electrode comprising an electrode composition including an active electrode species and a passivation layer comprising a conformal coating positioned onto at least a portion of the electrode composition, said passivation layer comprising a polymeric material comprising a cross-linked polymer and at least a first electrolyte and coated via initiated chemical vapor deposition iCVD ([0095], [0119], [0126], [0129], [0140] & [0154]-[0156]). 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the passivation layer of Hwang using the iCVD process described by Gleason in order to form a conformal coating of the passivation layer can enhance ionic conductivity ([0095]). Moreover, when an electrode, as illustrated in fig. 14 of Liu, is employed, it is noted that the iCVD method of Gleason would allow the passivation layer to be formed as a conformal coating such that the conformal coating fills at least portion of the plurality of pores and penetrates into the body portion of the electrode composition.			While Hwang teaches the passivation layer including from preferably 3% to 20% by weight of the first electrolyte in the composition forming the passivation layer, it is noted that said passivation layer comprises the plasticizer as a liquid component. Accordingly, the passivation layer on a dry basis only comprises the polymeric material formed from the reactive monomers and the first electrolyte as solid components. Thus, the amount of the first electrolyte in the passivation layer on a dry basis for the inventive exemplary embodiment 2 constitutes: 5.76 / (5.4 + 5.4 + 5.76) * 100 = 34% by weight which reads on the presently claimed range.
											
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1) and Pratt (US 2016/0028114 A1).
Regarding claims 10-12, Hwang as modified by Liu and Gleason teaches the electrode of claim 1, wherein the polymer material comprises the reaction product of (i) the at least one polyfunctional crosslinking monomer including at least two free-radically polymerizable acrylate or methacrylate functional groups and comprising an aliphatic monomer having from about 6 to about 40 carbon atoms such as ethylene glycol di(meth)acrylate and (ii) the at least one monofunctional monomer having from about 6 to about 40 carbon atoms such as ethylene glycol methyl ether (meth)acrylate, as shown above, but is silent as to (iii) at least one fluorinated monomer (claim 10), wherein the at least one fluorinated monomer has from about 6 to about 40 carbon atoms and from about 4 to about 40 fluorine atoms (claim 12).					Pratt teaches an electrochemical cell comprising an anode including a first passivation layer (i.e NE electrolyte) comprising a first polymeric material and at least a first electrolyte distributed throughout the first polymeric material, with the first passivation layer being positioned between an anode active species and a separator electrolyte composition; a cathode including a second passivation layer (i.e PE electrolyte) comprising a second polymeric material and at least a second electrolyte distributed throughout the second polymeric material, with the second passivation layer being positioned between a cathode active species and the separator electrolyte composition (Figs 1c-d; [0048], [0051], [0091]-[0092] & [0102]). Pratt further teaches the first or second polymeric materials including a cross-linked polymer as a reaction product of a cross-linking monomer; and at least one fluorinated monomer such as PFPE-diol ([0115]-[0123], [0137] & [0140]). It is noted that when n=2 for the PFPE-diol of Pratt ([0137] & [0140]), the resulting structure yields a fluorinated monomer having 6 carbon atoms and 12 fluorine atoms.											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a fluorinated monomer such as PFPE-diol to form a fluorinated cross-linked product because fluorinated polymer electrolytes are particularly advantageous in cells using multiple electrolyte layers since they are typically immiscible with non-fluorinated polymer electrolytes thereby ensuring that adjacent electrolyte layers (i.e having a fluorinated polymer electrolyte and a non-fluorinated polymer electrolytes respectively) do not mix as taught by Pratt ([0115]).

Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Yoshino (US 2009/0065730 A1), Liu (US 2014/0227432 A1) and Gleason (US 2016/0156066 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claims 15 & 17, Hwang teaches an electrochemical cell (1) comprising (i) an anode (12) comprising an active anode species (12a); (ii) a cathode (3) comprising an active cathode species; and (iii) a separator electrolyte composition (4) positioned between and in contact with the anode and the cathode; wherein the anode includes a first passivation layer (12b) comprising a first polymeric material and at least a first electrolyte distributed throughout the first polymeric material, the first passivation layer being positioned between the active anode species and the separator electrolyte composition (Figs. 1-2; [0049]-[0051]); wherein the first polymeric material comprises a polymeric material comprising a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate ([0017]-[0018] & [0020]) and at least one monofunctional monomer such as ethylene glycol methyl ether (meth)acrylate ([0024]-[0027]) and (b) at least a first electrolyte such as a lithium salt ([0017] & [0033]-[0035]). Furthermore, Hwang’s passivation layer is devoid of water and organic solvents ([0053]-[0054] & [0056]-[0057]).											Hwang is silent as to an electrode composition comprising a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition, wherein the conformal coating fills at least a portion of the plurality of pores and penetrates into the body portion of the electrode-composition; and the passivation layer including from about 25% to about 50% by weight of the first electrolyte on a dry basis (claim 15) and as to the separator electrolyte composition being an aqueous-based separator electrolyte composition (claim 15) and the aqueous-based separator electrolyte composition comprising a gel polymer electrolyte (GPE) having a cross-linked three-dimensional polymer network, an electrolyte absorbed by the GPE, and water (claim 17).				Liu teaches an anode comprising an electrode composition including an active anode species such as lithium metal (SLMP), as well as a binder and a conductive agent, which is formed by coating a slurry including the active anode species on a metal current collector followed by drying to remove a solvent from the slurry thereby forming a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode composition (Fig. 14; [0053], [0066]-[0067] & [0071]-[0076]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ the electrode composition of Liu as an anode in order to overcome the problems of capacity fade and allows a less complex formation process of the SEI layer while lowering cost and providing higher energy density as taught by Liu ([0061]-[0063]).		Gleason teaches an electrode comprising an electrode composition including an active electrode species and a passivation layer comprising a conformal coating positioned onto at least a portion of the electrode composition, said passivation layer comprising a polymeric material comprising a cross-linked polymer and at least a first electrolyte and coated via initiated chemical vapor deposition iCVD ([0095], [0119], [0126], [0129], [0140] & [0154]-[0156]). 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the passivation layer of Hwang using the iCVD process described by Gleason in order to form a conformal coating of the passivation layer can enhance ionic conductivity ([0095]). Moreover, when an electrode, as illustrated in fig. 14 of Liu, is employed, it is noted that the iCVD method of Gleason would allow the passivation layer to be formed as a conformal coating such that the conformal coating fills at least portion of the plurality of pores and penetrates into the body portion of the electrode composition.			Yoshino teaches an electrochemical cell comprising: (i) an anode comprising an active anode species; (ii) a cathode comprising an active cathode species; and (iii) an aqueous-based electrolyte composition positioned between and in contact with the anode and cathode, wherein the aqueous-based electrolyte composition comprises a gel polymer electrolyte (GPE) having a cross-linked three dimensional polymer network, an electrolyte absorbed by the GPE, and water ([0033]-[0040], [0083], [0091]-[0094] & [0147]-[0160]). 							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an aqueous-based electrolyte composition as described by Yoshino above, because it can maintain high intrinsic ionic conductivity while causing no reduction in output characteristics, low temperature characteristics and the like, and providing significantly improved reliability in an aqueous ion battery as taught by Yoshino ([0094]).		While Hwang teaches the passivation layer including from preferably 3% to 20% by weight of the first electrolyte in the composition forming the passivation layer, it is noted that said passivation layer comprises the plasticizer as a liquid component. Accordingly, the passivation layer on a dry basis only comprises the polymeric material formed from the reactive monomers and the first electrolyte as solid components. Thus, the amount of the first electrolyte in the passivation layer on a dry basis for the inventive exemplary embodiment 2 constitutes: 5.76 / (5.4 + 5.4 + 5.76) * 100 = 34% by weight which reads on the presently claimed range.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1), Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1) and Yoshino (US 2009/0065730 A1), as applied to claims 15 & 17 above, and further in view of Pratt (US 2016/0028114 A1).
Regarding claim 16, Hwang as modified by Liu, Gleason and Yoshino teaches the electrochemical cell of claim 15 but is silent as to the cathode including a passivation layer comprising a second polymeric material and at least a second electrolyte distributed throughout the second polymeric material, the second passivation layer being positioned directly or indirectly between the active cathode species and the aqueous-based electrolyte composition.		Pratt teaches an electrochemical cell comprising an anode including a first passivation layer (i.e NE electrolyte) comprising a first polymeric material and at least a first electrolyte distributed throughout the first polymeric material, with the first passivation layer being positioned between an anode active species and a separator electrolyte composition; a cathode including a second passivation layer (i.e PE electrolyte) comprising a second polymeric material and at least a second electrolyte distributed throughout the second polymeric material, with the second passivation layer being positioned between a cathode active species and the separator electrolyte composition (Figs 1c-d; [0048], [0051], [0091]-[0092] & [0102]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a cathode passivation layer, as described by Pratt above, in order to specifically adapt an electrolyte to the cathode active material ([0003]). In particular, the PE electrolyte can be optimized to minimize dissolution of metals in the cathode active material which could otherwise lead to internal shorts as taught by Pratt ([0069]-[0075]).   
											 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1) and Choi (US 2017/0018800 A1).
Regarding claim 19, Hwang as modified by Liu and Gleason teaches the method of claim 18, comprising drying or radically curing the liquid containing pre-passivation layer comprises radically curing an aqueous composition of the mixture of monomers, and wherein the mixture of monomers comprises at least one polyfunctional crosslinking monomer including at least two free-radically polymerizable functional groups, and at least one monofunctional monomer	 but is silent as to an aqueous composition. 									Choi teaches a method of forming an electrode including a passivation layer, the method comprising radically-curing an aqueous composition to form a passivation layer comprising a cured polymeric material and a first electrolyte on a first surface of an anode ([0117]-[0119]).		It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to form the passivation of Hwang by radically curing an aqueous composition of the mixture of monomers because water can be suitably included as a solvent along with an organic solvent for forming a passivation by radically-curing a composition comprising a mixture of monomers. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1), Yoshino (US 2009/0065730 A1) and Eichinger (US 20140017547 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claim 20,  Hwang teaches a method of forming an electrochemical cell comprising:													(i) providing or forming an electrode composition (12a) including an active electrode species such as lithium, wherein the electrode composition comprises a first surface (Fig. 2; [0016] & [0041]-[0043]);											(ii) providing or forming a passivation composition (12b) comprising a mixture of (a) a polymeric material and at least a first electrolyte such as a lithium salt in a liquid medium or (b) monomers and at least a first electrolyte in a liquid medium (Fig. 2; ([0017] & [0033]-[0035]);		(iii) coating at least a portion of the first surface with the passivation composition to provide a liquid-containing pre-passivation layer on at least a portion of the first surface ([0040]), and												(iv) at least one of drying or radically-curing the liquid-containing pre-passivation layer to form a passivation layer comprising a dry mixture of a cured polymeric material and the first electrolyte, wherein the cured polymeric material is defined by a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate and at least one monofunctional monomer such as ethylene glycol methyl ether (meth)acrylate ([0017]-[0018], [0020], [0024]-[0027] & [0040]); wherein the passivation layer is devoid of water and organic solvents ([0053]-[0054] & [0056]-[0057]);									(vi) providing or forming a cathode (3) (Fig. 1; [0049]); and 					(vii) positioning a separator electrolyte composition (4) between and in contact with the anode and the cathode (Fig. 1 & [0050]).									Hwang is silent as to the electrode composition comprising a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition and the passivation layer including from about 25% to about 50% by weight of the first electrolyte on a dry basis, wherein the conformal coating fills at least a portion of the plurality of pores and penetrates into the body portion of the electrode-composition, and forming a penetrated-electrode-composition by forcing a portion of the liquid-containing pre-passivation layer into and filling at least a portion of the plurality of pores and penetrating into the body portion of the electrode composition. Hwang is also silent as to the separator electrolyte composition being an aqueous-based separator electrolyte composition.		Liu teaches an anode comprising an electrode composition including an active anode species such as lithium metal (SLMP), as well as a binder and a conductive agent, which is formed by coating a slurry including the active anode species on a metal current collector followed by drying to remove a solvent from the slurry thereby forming a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode composition (Fig. 14; [0053], [0066]-[0067] & [0071]-[0076]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ the electrode composition of Liu as an anode in order to overcome the problems of capacity fade and allows a less complex formation process of the SEI layer while lowering cost and providing higher energy density as taught by Liu ([0061]-[0063]).		Yoshino teaches an electrochemical cell comprising: (i) an anode comprising an active anode species; (ii) a cathode comprising an active cathode species; and (iii) an aqueous-based electrolyte composition positioned between and in contact with the anode and cathode, wherein the aqueous-based electrolyte composition comprises a gel polymer electrolyte (GPE) having a cross-linked three dimensional polymer network, an electrolyte absorbed by the GPE, and water ([0033]-[0040], [0083], [0091]-[0094] & [0147]-[0160]). 							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an aqueous-based electrolyte composition as described by Yoshino above, because it can maintain high intrinsic ionic conductivity while causing no reduction in output characteristics, low temperature characteristics and the like, and providing significantly improved reliability in an aqueous ion battery as taught by Yoshino ([0094]).  		Eichinger teaches a lithium-ion secondary battery comprising an anode including lithium metal or lithium in the form of an alloy, either in the form of a foil or particles bound together by a binder as an anode active species ([0090]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use lithium metal or lithium alloy in the form of particles as a suitable means for providing an anode composition comprising an anode active species for a lithium ion secondary battery as noted above. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. It is noted that the anode active species in Hwang also corresponds to a lithium metal or lithium alloy ([0040]-[0042]). Thus, when the anode composition is formed of particles of lithium metal or lithium alloy, the resulting anode composition would be expected to be inherently porous since the anode layer comprises voids between the various particles forming the anode layer.		While Hwang teaches the passivation layer including from preferably 3% to 20% by weight of the first electrolyte in the composition forming the passivation layer, it is noted that said passivation layer comprises the plasticizer as a liquid component. Accordingly, the passivation layer on a dry basis only comprises the polymeric material formed from the reactive monomers and the first electrolyte as solid components. Thus, the amount of the first electrolyte in the passivation layer on a dry basis for the inventive exemplary embodiment 2 constitutes: 5.76 / (5.4 + 5.4 + 5.76) * 100 = 34% by weight which reads on the presently claimed range.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1) and Choi (US 2021/0111393 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claim 23, Hwang teaches an electrode (12) comprising (i) an electrode composition (12a) including an active anode species such as lithium metal, wherein the electrode composition comprises a first surface; and (ii) a passivation layer (12b) having a preferred thickness of 0.3 to 30 µm positioned onto the first surface (Fig. 2; [0016] & [0041]-[0043]), said passivation layer comprising (a) a polymeric material comprising a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate ([0017]-[0018] & [0020]) and at least one monofunctional monomer such as ethylene glycol methyl ether (meth)acrylate ([0024]-[0027]) and (b) at least a first electrolyte such as a lithium salt ([0017] & [0033]-[0035]). Hwang does not include water and organic solvents in the passivation layer or the composition for forming the passivation layer. Furthermore, while Hwang teaches the passivation layer including from preferably 3% to 20% by weight of the first electrolyte in the composition forming the passivation layer, it is noted that said passivation layer comprises the plasticizer as a liquid component. Accordingly, the passivation layer on a dry basis only comprises the polymeric material formed from the reactive monomers and the first electrolyte as solid components. Thus, the amount of the first electrolyte in the passivation layer on a dry basis for the inventive exemplary embodiment 3 constitutes: 6.12 / (4 + 4 + 6.12) * 100 = 43.3% by weight which reads on the presently claimed range.								Hwang is silent as to an electrode composition comprising a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition, wherein the conformal coating fills at least a portion of the plurality of pores and penetrates into the body portion of the electrode-composition; and the passivation having a water contact angle less than 90°.							Liu teaches an anode comprising an electrode composition including an active anode species such as lithium metal (SLMP), as well as a binder and a conductive agent, which is formed by coating a slurry including the active anode species on a metal current collector followed by drying to remove a solvent from the slurry thereby forming a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode composition (Fig. 14; [0053], [0066]-[0067] & [0071]-[0076]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ the electrode composition of Liu as an anode in order to overcome the problems of capacity fade and allows a less complex formation process of the SEI layer while lowering cost and providing higher energy density as taught by Liu ([0061]-[0063]).		Gleason teaches an electrode comprising an electrode composition including an active electrode species and a passivation layer comprising a conformal coating positioned onto at least a portion of the electrode composition, said passivation layer comprising a polymeric material comprising a cross-linked polymer and at least a first electrolyte and coated via initiated chemical vapor deposition iCVD ([0095], [0119], [0126], [0129], [0140] & [0154]-[0156]). 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the passivation layer of Hwang using the iCVD process described by Gleason in order to form a conformal coating of the passivation layer which can enhance ionic conductivity ([0095]). Moreover, when an electrode, as illustrated in fig. 14 of Liu, is employed, it is noted that the iCVD method of Gleason would allow the passivation layer to be formed as a conformal coating such that the conformal coating fills at least portion of the plurality of pores and penetrates into the body portion of the electrode composition.			Choi teaches a negative electrode comprising a lithium-containing electrode layer and a hydrophobic polymer layer disposed on the lithium-containing electrode layer, wherein the hydrophobic polymer layer has a water contact angle less than 90° (Abstract; [0084]-[0085]).	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the passivation layer with a water contact angle from 80° to 90° because such as range results in a hydrophobic material which can protect the lithium-containing electrode layer from moisture as taught by Choi ([0083]-[0084]).    			When an electrode composition is formed according to the slurry coating method described above, which is a common method for producing anodes for lithium batteries, one of ordinary skill in the art readily understands that the dried electrode composition would inherently have a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition due to evaporation of the solvent in the drying step after coating the electrode slurry on the current collector which leaves behind pores in the resulting structure as illustrated in fig. 14 of Liu. Furthermore, the dried electrode composition on the current collector is composed of various particles having differing dimensions and thus the surface of the electrode composition, opposite to the surface in contact with the current collector, would not be expected to be smooth but rather have some degree of roughness corresponding to the shape of the outermost components of the electrode-composition in the thickness direction (Liu, fig. 14). Thus, when the anode is formed according to a well-known slurry coating process as described in Liu above, the resulting electrode composition would necessarily have a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition.			While Hwang does not explicitly teach the at least one polyfunctional crosslinking monomer and at least one monofunctional monomer described above as being hydrophobic, one of ordinary skill in the art readily understands that the above described monomers are hydrophobic as evidenced by Sasaki ([0067]). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 18 & 20 have been considered but are not found to be persuasive. In response to applicant’s arguments that (1) Liu’s coating process does not necessarily result in a porous structure as instantly claimed; (2) the electroactive structure 202 of Gleason does not describe a plurality of pores, let alone that the plurality of pores extend from any surface; (3) the examiner provides not motivation to combine the Sasaki, only stating that Sasaki provides evidenced to such hydrophobic monomers; (4) the examiner has provided no motivation to combine the cited references and failed to provide a prima facie case of obviousness, the examiner respectfully disagrees for the following reasons.				With regards to (1), Liu’ coating process for forming the electrode includes coating a slurry comprising a solvent, an active material, binder and conductive agents on a metal current collector followed by drying to evaporate/remove the solvent from the slurry (Fig. 14; [0053] & [0071]-[0076]). While Liu does not explicitly teach the dried electrode layer being a porous structure, one skilled in the art readily understands that the drying step to remove the solvent results in a porous structure because the areas where the solvent was present prior to the drying step become pores or voids after evaporation of the solvent. Said areas include spaces between the various particles (active material, conductive agent…) in the dried electrode layer (see Fig. 14 of Liu). Fig. 14 of Liu’s dried electrode layer clearly illustrates a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode composition. As noted in the above rejection, Liu’s electrode structure and composition overcomes the problems of capacity fade and allows a less complex formation process of the SEI layer while lowering cost and providing higher energy density as taught by Liu ([0061]-[0063]).												As to (2), applicant argument that the electroactive structure 202 of Gleason does not describe a plurality of pores, let alone that the plurality of pores extend from any surface, it is noted that Gleason is cited for teaching a conformal coating of a passivation layer. Specifically, Gleason teaches a passivation layer as a conformal coating positioned onto at least a portion of an electrode composition, wherein said passivation layer comprises a polymeric material comprising a cross-linked polymer and at least a first electrolyte and coated via initiated chemical vapor deposition iCVD ([0095], [0119], [0126], [0129], [0140] & [0154]-[0156]). Gleason further notes that a conformal coating of the passivation layer can enhance ionic conductivity for structures having complex geometries by providing substantially continuous coating free of pinholes ([0095]). As illustrated in fig. 14 of Liu, the surface of the dried electrode layer is not smooth but rather has some degree of surface roughness. Accordingly, Gleason’s iCVD method would allow the passivation layer to be formed as a conformal coating such that the conformal coating fills at least portion of the plurality of pores and penetrates into the body portion of the electrode composition. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).														In response to (3), the examiner notes that the Sasaki reference was applied as evidentiary teaching that the polyfunctional crosslinking monomer and the at least one monofunctional monomer of Hwang are hydrophobic. In particular, Sasaki notes that hydrophobic monomers do have a hydrophilic group such as a carboxylic acid group, hydroxyl group, sulfonate group… ([0066]). In contrast, hydrophobic monomers do not have such hydrophilic groups ([0066]-[0067]). However, Hwang’s monomers used for forming the polymer specifically include a multifunctional methacrylate compounds and monofunctional methacrylate compounds which do not have hydrophilic groups ([0021]-[0022] & [0027]). Thus, Hwang’s multifunctional monomer and reactive monomer equated, respectively, to the presently claimed polyfunctional crosslinking monomer and monofunctional monomer have a hydrophobic property.					In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (4), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the electrode structure and composition described in Liu overcomes the problems of capacity fade and allows a less complex formation process of the SEI layer while lowering cost and providing higher energy density. The iCVD method described by Gleason favors the formation of thin conformal passivation layers which can substantially continuously coat an electrode surface while ensuring high ionic conductivity. Sasaki is cited for evidencing the hydrophobic property of Hwang’s inventive monomers.						Thus, in view of the foregoing, claims 1-6 & 10-22 stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727